            CASE 0:20-mj-00681-TNL Doc. 15 Filed 10/06/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                         Criminal No. 20-mj-681 (TNL)

 UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                        ORDER GRANTING JOINT
                                                 MOTION FOR CONTINUANCE
 SHADOR TOMMIE CORTEZ
                                                 AND EXCLUSION OF TIME
 JACKSON,

                  Defendant.

      This matter came before the Court on the parties’ joint motion for a

continuance and exclusion of time under the Speedy Trial Act. (See Docket No. 14.)

Having reviewed the motion, and the files and records herein, and finding that good

cause has been shown,

      IT IS HEREBY ORDERED that the joint motion (Docket No. [14]) is

GRANTED as follows:

      1.      Pursuant to 18 U.S.C. § 3161(h)(7), the Court finds that good cause has

been shown to grant such a continuance and that such a continuance best serves the

ends of justice. The Court specifically finds that the parties are justified in needing

an additional 30 days to make adequate factual inquiry into the discovery in this

matter and discuss potential resolution of Mr. Jackson’s case. The Court further

finds that the ends of justice outweigh the interests of the public and Mr. Jackson in

a speedy trial. Accordingly, the period of time from October 10, 2020, the original

date by which an indictment or information needed to be filed, through November 9,
          CASE 0:20-mj-00681-TNL Doc. 15 Filed 10/06/20 Page 2 of 2




2020, the new date by which an indictment or information must be filed, shall be

excluded from the Speedy Trial Act computations in this case.

Dated: October 6, 2020

                                      s/ David T. Schultz
                                      Honorable David T. Schultz
                                      United States Magistrate Judge




                                         2
